OSV/5
                                ELECTRONIC RECORD                             060*75

COA #       05-13-01068-CR                       OFFENSE:       22.02


            Matthew James Ayers v. The State
STYLE:      0f Texas                             COUNTY:        Dallas

COA DISPOSITION:       AFFIRM                    TRIAL COURT:   Criminal District Court No. 4


DATE: 12/31/2014                  Publish: NO    TC CASE #:     F-0301252-K




                        IN THE COURT OF CRIMINAL APPEALS


          Matthew James Ayers v. The State
STYLE:    of Texas                                   CCA#:

        APPZLLAA/T*^                  Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         ttfi/zgp                                    JUDGE:

DATE:       0-iltS-/jp/J-                            SIGNED:                            PC:

JUDGE:         &i ^-wC—                              PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                  JUDGE:




                                                                           ELECTRONIC RECORD